IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-50025
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ANTONIO ORONA-HERRERA,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                          (P-00-CR-250-1)
                       --------------------
                         October 15, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant     Antonio   Orona-Herrera   appeals    his

conviction, based on a conditional guilty plea, for importing

marijuana into the United States and possessing with the intent to

distribute marijuana. Orona contends that the district court erred

in denying his motion to suppress evidence obtained from the

warrantless searches of:    (1) an area of brush on a residential lot

containing a mobile home at which he was an overnight guest and (2)

bags found in the brush area.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      The "standard of review for a motion to suppress based on live

testimony at a suppression hearing is to accept the trial court's

factual findings unless clearly erroneous or influenced by an

incorrect view of the law."          United States v. Alvarez, 6 F.3d 287,

289 (5th Cir. 1993).          We view the evidence in the light most

favorable    to   the    prevailing    party       and   will    not   question   the

district court's credibility calls.                United States v. Garza, 118

F.3d 278, 282-83 (5th Cir. 1997).                We review questions of law de

novo, however, including whether an expectation of privacy is

reasonable under the circumstances and whether the district court's

ultimate    conclusions      of   Fourth        Amendment       reasonableness    are

correct.     United States v. Paige, 136 F.3d 1012, 1017 (5th Cir.

1998).

      “The [Fourth] Amendment protects persons against unreasonable

searches of “‘their persons [and] houses’" and thus indicates that

the Fourth Amendment is a personal right that must be invoked by an

individual.”      Minnesota v. Carter, 525 U.S. 83, 88 (1998).                  “[T]o

claim the protection of the Fourth Amendment, a defendant must

demonstrate that he personally has an expectation of privacy in the

place searched, and that his expectation is reasonable . . . .”

Id.   “An overnight guest in a house ha[s] the sort of expectation

of privacy that the Fourth Amendment protects.”                    Id. at 89.

      The Fourth Amendment protects the privacy of the home, but an

individual    who   is    entitled    to       claim   that   protection    may   not

legitimately demand privacy for activities conducted in open areas

out of doors, such as fields or woods, except in the immediate


                                           2
vicinity of the home.   Oliver v. United States, 466 U.S. 170, 176,

178 (1984).    This limited additional area of protection, the

“curtilage”, comprises the zone that a person reasonably may expect

to be treated as the home itself.       United States v. Thomas, 120

F.3d 564, 571 (5th Cir. 1997).        In determining whether an area

outside the home is curtilage, we consider: (1) the proximity of

the area to the home; (2) whether the area is within an enclosure

surrounding the home; (3) the nature of the uses to which the area

is put, and (4) the steps taken by the resident to protect the area

from outside observation.   Id.

     In the instant case, the brush area was 20 to 30 feet away

from the mobile home; was not within any enclosure surrounding the

mobile home; was not put to use for normal living activities but

instead was used for hiding things; and only rudimentary steps were

taken to protect the area from outside observation. When viewed in

light of these factors, Orona’s efforts to establish that the brush

area was so intimately tied to the mobile home that it should be

placed under the home’s umbrella of Fourth Amendment protection for

curtilage are unavailing.    See Thomas, 120 F.3d at 571; United

States v. McKeever, 5 F.3d 863, 867 (5th Cir. 1993); United States

v. Dunn, 480 U.S. 294, 297, 302-03 (1987).      The district court’s

judgment is

AFFIRMED.




                                  3